Title: From George Washington to Colonel Philip Van Cortlandt, 16 March 1779
From: Washington, George
To: Cortlandt, Philip Van


Dear Sir
Head Quarters Middle Brook 16th March 1779
I recd your favr of the 22d ulto by your pay Master Mr Provost to whom I have granted a Warrant for the pay of your Regt up to February and one for 5000 dollars for reinlisting, in which I wish you success. I am in daily expectation of a return of our whole stock of Blankets in the different Stores, when I shall make an equal distribution of them, but I fear they will fall short of a sufficiency for the whole Army.
Be pleased to forward General Hands letter to him immediately by a trusty Messenger. I am Dear Sir Yr most obt.
